Citation Nr: 0826543	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1962 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a psychiatric disorder and denied the 
veteran's attempt to reopen his claim for service connection 
for a back disorder.  

In November 2007, a hearing was held before undersigned 
Acting Veterans Law Judge who is making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for a back disability in April 1983.  

2.  Most recently, the RO denied the veteran's attempt to 
reopen his claim for service connection for a low back 
disorder in August 1998.  The veteran was notified of this 
that same month, but did not file an appeal. 

3.  No competent medical evidence establishing a relationship 
between the veteran's current low back disability and the 
veteran's active military service, or his instance of 
resolved back strain in service, has been received since the 
August 1998 RO decision.  

4.  The evidence received subsequent to the August 1998 RO 
rating decision includes:  VA medical records dated from 2001 
to the present, a December 2005 VA examination report, and 
the veteran's November 2007 hearing testimony.  This evidence 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a back disability.  

5.  The veteran has a current diagnosis of schizophrenia.

6.  There is no competent medical evidence showing any 
complaints of, or treatment for, a psychiatric disability 
during service, or within the first year of separation from 
service.  

7.  There is no competent medical evidence linking the 
veteran's current schizophrenia to his active military 
service.  


CONCLUSIONS OF LAW

1.  The August 1998 decision of the RO denying the reopening 
of the veteran's claim for service connection for a low back 
disorder is final.  38 U.S.C. 4005; 38; 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1998)

2.  The evidence received since the August 1998 RO rating 
decision is not new and material, and the veteran's claim for 
service connection for a low back disorder has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  A psychiatric disorder, presently diagnosed as 
schizophrenia, was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided this notice in a letter 
dated June 2002.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  However the issues on appeal are the 
result of the veteran challenging the initial disability 
ratings assigned for his service-connected disabilities.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  The veteran was provided this notice in a letter 
dated March 2006.  Moreover, since the veteran's claims for 
service connection are being denied, notice with respect to 
the elements for establishing an effective date and a 
disability rating are not applicable in the present case.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. See Id.  This notice has not been 
specifically provided to the veteran.  However, the Board 
notes that the Board denied service connection for a low back 
disorder in decision dated April 1983.  That decision 
informed the veteran that the reason for denial was a lack of 
medical evidence linking any current back disability to his 
instance of back strain during service.  Subsequently, the 
veteran attempted to reopen his claim on several occasions.  
In each instance the RO denied his attempt to reopen his 
claim and informed him of the lack of nexus evidence.  
Accordingly, the Board finds that the evidence establishes 
that the veteran and his representative had actual knowledge 
of the reasons for the prior denial of service connection for 
a back disorder.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claim for service connection 
for a psychiatric disorder, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the veteran has not been provided a 
VA psychiatric Compensation and Pension examination.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence of record showing that the 
veteran had a diagnosis of any psychiatric disorder during 
service.  The veteran's own testimony establishes that he was 
not treated for his current psychosis until decades after 
service, and VA treatment records clearly establish the 
veteran's current psychiatric diagnosis.  Additionally, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim to reopen a claim 
for service connection for a low back disorder and the claim 
for service connection for a psychiatric disorder.  

II.  New and Material Evidence to Reopen Claims

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The claim for service connection for a back disorder was 
denied on the merits by a Board decision dated April 1983.  
Subsequently, the veteran submitted multiple statements where 
he attempted to reopen the claim for service connection for a 
low back disorder.  Most recently, the RO denied the 
veteran's attempt to reopen the claim for service connection 
for a low back in August 1998.  The veteran was notified of 
this decision that same month, but did not file an appeal.  
That rating decision became final.  38 U.S.C. 4005; 38; 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The evidence at the time of the August 1998 decision 
consisted of:  the veteran's service medical records, VA 
medical records dated from 1986 to 1996; private medical 
records dated 1977 and 1979; and a June 1981 VA Compensation 
and Pension examination report.  

The service medical records revealed that the veteran had 
complaints of back pain dating from a injury while playing 
basketball in May 1967.  Treatment records dated June 1967 
reveal that the veteran continued to have complaints of low 
back pain without any radiation of pain into his legs.  
Examination revealed full range of motion and normal 
reflexes.  However, lumbosacral muscle spasm was noted.  The 
veteran was treated with bed rest, medication, and heat.  
Although the veteran has testified that his back injury did 
not receive x-ray examination during service, this is untrue.  
A service department radiographic report dated June 1967 is 
of record.  It indicates that the veteran had complaints of 
recurrent lumbosacral muscle spasm and that x-ray examination 
of the lumbosacral spine was conducted.  The report was 
negative for any abnormality.  In August 1967 separation 
examination of the veteran was conducted.  The examination 
report specifically noted "back strain diagnosed as 
lumbosacral muscle spasm.  Last episode 6 June 1967, not 
since, no complications, no sequelae."  Clinical evaluation 
of the spine was "normal" with no abnormality noted by the 
examining physician.  

The post-service medical evidence includes a private medical 
record dated August 1977 indicated that the veteran was seen 
for complaints of leg cramps with exercising.  He also 
reported complains of back pain and numbness in his toes.  

In June 1981, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported his back 
injury in service, and indicated that he had complaints of 
low back pain ever since.  X-ray examination revealed 
degenerative disc disease at L5-S1.  After full examination, 
the diagnosis was history of chronic low back syndrome and 
degenerative intervertebral disc disease of L5-S1.  The 
examiner did not link the degenerative disc disease to the 
veteran's back strain injury during service. 

A VA hospital treatment record dated August 1986 and VA 
outpatient treatment records dated in 1996 were obtained.  
These records do not show treatment for a back disorder.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2007).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim for service connection for a back 
disorder was filed in October 2001.  Accordingly, the current 
regulation is applicable and specifically provides that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the August 1998 RO 
rating decision includes:  private medical treatment records 
dated from 1984 to 2002, VA medical treatment records dated 
from 2001 to 2005, a VA examination report dated December 
2005, and the transcript of the veteran's testimony at a 
November 2007 hearing before the undersigned.  

A private medical record dated July 1984 reveals that the 
veteran had complaints of low back pain which were identified 
as "fibromyalgia in the back."  He was treated with pain 
medication.  A July 1987 private medical treatment record 
indicates complaints of back pain and muscle spasm which the 
physician indicated was a result of injury at work.  The 
diagnosis was mechanical low back pain.  

A private radiology report reveals that magnetic resonance 
imaging (MRI) examination of the veteran's lumbosacral spine 
was conducted in August 2001.  The findings were of 
degenerative disc disease at L4-5 and L5-S1.  

VA treatment records dated from 2001 to 2005 reveal that the 
veteran had complaints of low back pain which were treated 
with medication.  A February 2004 entry indicates that x-ray 
examination of the veteran's lumbar spine revealed 
degenerative joint disease of the spine and disc space 
narrowing (degenerative disc disease) at L5-S1.  

In December 2005, a VA examination of the veteran was 
conducted.  The veteran reported having a back injury during 
service and reported having low back pain ever since.  The 
examining physician reviewed the evidence of record, 
including the veteran's service medical records.  Employment 
history obtained, indicated that the veteran worked as a 
railroad switchman subsequent to military service.  Physical 
examination revealed some limitation of flexion of the lumbar 
spine on range of motion testing.  However, there was no 
evidence of tenderness, spasm, sciatic tension, or pain on 
straight leg raising.  The veteran's gait was normal as were 
his reflexes.  The examining physician's diagnosis was that 
the veteran had a history of lumbar strain as detailed in the 
service medical records which was asymptomatic.  The current 
diagnosis was indicated as being degenerative joint disease 
of the lumbar spine.  The examining physician's opinion was 
that the current back disability was unrelated to the back 
strain injury during service and was more likely related to 
age and post-service work.  

In November 2007, the veteran presented sworn testimony at a 
hearing before the undersigned Acting Veterans Law Judge.  He 
testified that he injured his back during service and that he 
had low back pain ever since.  He specifically asserted that 
treatment of his back injury during service did not include 
x-ray examination; however, this is shown to be untrue, as a 
June 1967 service department x-ray examination report is of 
record.  The veteran also testified that any treatment 
records between separation from service in 1968 until the 
early 1970s were unavailable, as the physicians he claimed to 
have seen for treatment are now deceased.  

The Board notes that the veteran's hearing testimony is 
essentially the same as other assertions, statements, and 
testimony he has submitted over the years.  The veteran's 
testimony is not competent to establish a link between his 
resolved back strain during service and his degenerative disc 
disease which was first identified almost 15 years after 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  Specifically, 
an appellant's own recitations of his medical history does 
not constitute new and material evidence sufficient to reopen 
his claim when this account has already been rejected by the 
VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  The 
veteran's account of continuity of symptoms of back pain had 
already been rejected in the 1983 Board decision on the 
merits.  

The Board concludes that the evidence submitted since the 
August 1998 RO rating decision is new, because it was not of 
record at the time of that rating action.  However, this 
evidence is not "material," because it does not provide 
additional evidence which was previously not of record.  
Specifically, the evidence confirms the current diagnosis of 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, but it does not link the current back 
disability to the veteran's military service.  Rather, the 
new evidence specifically indicates that the veteran's 
current back disability is unrelated to the veteran's back 
strain injury which had resolved prior to his separation from 
service.  The evidence submitted does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a low back disorder.   

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the August 1998 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a low back 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2007).

III.  Service connection for a Psychiatric Disorder

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  

Psychoses may be presumed to have been incurred during active 
military service if they are manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Schizophrenia and delusional disorders are defined as being 
psychoses.  38 C.F.R. § 3.384.  

The veteran claims entitlement to service connection for a 
psychiatric disorder.  Review of the veteran's service 
medical records reveals no complaints of, or treatment for, 
any psychiatric symptoms during service.  Clinical 
psychiatric evaluation of the veteran on separation 
examination in August 1967 was normal.

The veteran submitted a written statement to the RO which was 
received in June 1992.  In this statement he indicated that 
he was hearing sound and/or voices which were being 
transmitted to him by the fillings in his teeth.  This is the 
first indication present in the record of any psychiatric 
symptoms exhibited by the veteran.  

A VA outpatient treatment record dated January 1996 indicated 
that the veteran indicate he was hearing voices.  The 
indicated diagnosis was delusional disorder.  VA mental 
health treatment records dated from 2001 to 2005 have been 
obtained.  These records reveal that the veteran has a 
diagnosis of chronic schizophrenia which is being treated 
with anti-psychotic medication.  The symptoms reported by the 
veteran are consistent with those first reported in 1992.  
Specifically, he reports hearing voices which he believes are 
being transmitted to him by radios implanted in his teeth or 
near his ear.  These treatment records also indicate a past 
history of cocaine dependence.  

At the November 2007 hearing the veteran testified that he 
felt his current psychiatric disorder was caused by service.  
He testified that he had some "strange feelings" during 
service and in the first year after his separation from 
service.  However, on more direct questioning, he testified 
that he had not heard voices during service and that he did 
not hear voices until much after service.  He also testified 
that he did not receive regular psychiatric treatment until 
VA treatment began in 2001.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  The 
veteran has a current psychiatric disability, diagnosed as 
schizophrenia.  However, there is no competent medical 
evidence showing that he had any psychiatric disorder during 
service or within the first year of his separation from 
service.  The earliest evidence of any psychotic symptoms is 
the June 1992 letter to the RO in which he indicated he heard 
voices.  This is almost a quarter century after the veteran 
separated from military service.  There is simply no 
competent medical evidence of record which in any way links 
the veteran's current schizophrenia to his military service.  
Accordingly, service connection must be denied.  



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a low back 
disorder, that benefit remains denied.

Service connection for a psychiatric disorder, diagnosed as 
schizophrenia, is denied.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


